Title: From John Adams to James Warren, 26 July 1776
From: Adams, John
To: Warren, James


     
      Dear Sir
      Philadelphia July 26. 1776
     
     My Health has lasted much longer, than I expected but at last it fails. The Increasing Heat of the Weather added to incessant application to Business, without any Intermissions of Exercise, has relaxed me, to such a degree that a few Weeks more would totally incapacitate me for any Thing. I must therefore return home.
     There will be no difficulty, in finding Men Suitable to send here. For my own Part, as General Ward has resigned his Command in the Army, I Sincerely wish you would Send him here. The Journey would contribute much to the Restoration of his Health, after the Small Pox, and his Knowledge in the Army and of military Matters is very much wanted here, at present.
     Send Dana along for another, and come yourself by all Means. I should have mentioned you, in the first Place. Will Lowell do? Or Sewall? You will want four or five new ones.
     Major Hawley must be excused no longer. He may have the Small Pox here without keeping House an Hour, and without Absence from Congress four days. It would be vastly for his Health to have it.
     Send Palmer, or Lincoln, or Cushing if you will. Somebody you must send. Why will not Mr. Bowdoin or Dr. Winthrop take a Ride?
    